 
 
IV 
108th CONGRESS
2d Session
H. RES. 496 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2004 
Mr. Baker (for himself, Mr. Tauzin, Mr. McCrery, Mr. John, Mr. Jefferson, Mr. Alexander, and Mr. Vitter) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Commending the Louisiana State University Tigers football team for winning the 2003 Bowl Championship Series national championship game, and commending the Southern University Jaguars football team for winning the 2003 SBN Black College National Football Championship. 
  
Whereas the Louisiana State University Tigers football team won the 2003 Bowl Championship Series national championship game, defeating Oklahoma University by a score of 21–14 in the Nokia Sugar Bowl at the Louisiana Superdome in New Orleans, Louisiana, on January 4, 2004; 
Whereas the Louisiana State University football team won the Southeastern Conference Championship, defeating the University of Georgia by a score of 34–13 in the Southeastern Conference Championship game at the Georgia Dome in Atlanta, Georgia, on December 6, 2003; 
Whereas the Louisiana State University football team won 13 games during the 2003 season, more games than in any other season in Louisiana State University history; 
Whereas the Louisiana State University football team won 5 games against nationally ranked opponents during the 2003 season; 
Whereas the Louisiana State University football team set 8 school records during the 2003 season; 
Whereas in 2003 the Louisiana State University football team was first in the Nation in total defense, allowing only 252 yards per game, and scoring defense, allowing only 1 team to score more than 20 points in any game during the season; 
Whereas Louisiana State University football head coach Nick Saban was named the National Coach of the Year by the Associated Press and the Football Writers Association of America; 
Whereas 4 players—Chad Lavalais, Corey Webster, Skyler Green, and Stephen Peterman—were named first-team All-Americans; 
Whereas offensive tackle Rodney Reed was named a National Scholar-Athlete by the National Football Foundation and was named first-team Academic All-American; 
Whereas quarterback Matt Mauck threw 28 touchdown passes during the 2003 season, a Louisiana State University single season record, and was named second-team Academic All-American; 
Whereas running back Justin Vincent was named most valuable player of the Southeastern Conference Championship game and the Nokia Sugar Bowl; 
Whereas the Southern University Jaguars were named the 2003 SBN Black College National Football Champions; 
Whereas on December 13, 2003, in front of 31,617 fans in Birmingham, Alabama, the Southern University football team defeated Alabama State University by a score of 20-9 to win the Southwestern Athletic Conference Championship game and Southern University’s 19th Southwestern Athletic Conference title; 
Whereas the Southern University football team beat Grambling State University by a score of 44-41 to win the 2003 State Farm Bayou Classic and a trip to the Southwestern Athletic Conference Championship game; 
Whereas the Southern University football team finished the 2003 football season with a 12-1 record; 
Whereas the Southern University Jaguars’ football head coach, Pete Richardson, earned his 5th conference title in his 11th year of coaching at Southern University; 
Whereas Southern University coach Pete Richardson was named Coach of the Year by the Southwestern Athletic Conference; 
Whereas Southern University quarterback Quincy Richard led the most effective offense in Black college football this year and was named Offensive Player of the Year by the Southwestern Athletic Conference; 
Whereas 4 Southern University football players have been named to the 2003 SBN Black College All-American Team, including quarterback Quincy Richard, offensive linemen Arnold Sims and Miniya Smith, and defensive back Lenny Williams; 
Whereas the Southern University football team was the most efficient and dominant football team in the Southwestern Athletic Conference in the 2003 season; and 
Whereas over 1,000,000 devoted fans attended the top 30 Black college football games in the 2003 season: Now, therefore, be it 
 
That  
the House of Representatives— 
(1)commends the Louisiana State University Tigers football team for winning the 2003 Bowl Championship Series national championship game;  
(2)recognizes the achievements of all the players, coaches, and support staff who were instrumental in helping the Louisiana State University football team during the 2003 football season;  
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Louisiana State University for appropriate display and distribution to the coaches and members of the 2003 Louisiana State University football team; 
(4)commends the Southern University Jaguars football team for winning the 2003 SBN Black College National Championship; 
(5)recognizes the achievements of all the players, coaches, and support staff who were instrumental in helping the Southern University football team during the 2003 football season; and 
(6)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Southern University for appropriate display and distribution to the coaches and members of the 2003 Southern University football team. 
 
